GRIFFIN, J.
Arvita M. Coleman [“Former Wife”] appeals the final judgment dissolving her marriage to Michael Bland [“Former Husband”]. We find no reversible error in any of the issues raised on appeal, save one. Among the issues in dispute between these parties was the question whether any part of Former Husband’s pension was a marital asset. The trial court made no finding in the final judgment concerning whether *796this asset was marital or non-marital, as required by section 61.075(8), Florida Statutes (2009). Former Wife contends on appeal that the lack of findings constitutes reversible error as to this and other assets; however, as to all except the pension, we find, after our review of the record, that any error was harmless. We are unable to make an adequate review of the pension issue without findings, however. The record seems to show that some portion of the pension, although small, was earned during the marriage and should be classified as a marital asset. We therefore reverse as to that issue only and remand for the trial court to hear and to make proper findings on the disposition of the Former Husband’s pension.
AFFIRMED in part; REVERSED in part; and REMANDED.
TORPY and LAWSON, JJ., concur.